Mutual Covenant Not to Compete

 

Between: Perceptron, Inc., a Michigan corporation “Perceptron”     And:
Inspectron, Inc., a Michigan corporation “Inspectron”     Dated: August 30, 2012

 

 

BACKGROUND

 

Inspectron is purchasing and Perceptron is selling substantially all of the
assets constituting the CBU Business of Perceptron’s Commercial Products
Business Unit (“CBU”) pursuant to an Asset Purchase Agreement dated August 30,
2012 between Inspectron and Perceptron (the “Asset Purchase Agreement”). This
Agreement sets forth the terms under which each of Inspectron and Perceptron
will agree to not engage in certain defined businesses. The mutual execution and
delivery of this Agreement is a condition precedent to the Closing of the Asset
Purchase Agreement.

 

AGREEMENT

 

1.Definitions. Capitalized terms not otherwise defined in this Agreement will
have the meanings given to the terms in the Asset Purchase Agreement.

 

2.Covenants by Perceptron. Perceptron will not, during the Term (as defined in
Section 4), directly or indirectly, without the prior written consent of
Inspectron:

 

2.1Engage in any activity that competes with the operations of the CBU Business
conducted in any and all geographic areas in the world in which the CBU Business
is conducted as of the date hereof.  For purposes of this Agreement, a person,
partnership, corporation, limited liability company, proprietorship or other
entity (each, an “Entity”) shall be deemed to be in “competition” with the CBU
Business if it involves the design, manufacture or sale of optical inspection
and location equipment and accessories for professional tradesmen in the
electrical, mechanics, plumbing or construction commercial markets; provided
that the design, manufacture or sale of wheel alignment systems for use by
professional tradesmen shall not be deemed to be in competition with the CBU
Business;

 

2.2Hire (as an employee, independent contractor, consultant or otherwise) any
individual (a) who was employed primarily by CBU (or was otherwise engaged to
perform a majority of their services for or on behalf of CBU) during the
one-year period prior to the Closing unless Inspectron does not hire such person
at the time of the Closing of the Asset Purchase Agreement (collectively, the
“CBU Employees”), or (b) employed or hired by Inspectron (or otherwise engaged
to perform a majority of their services for or on behalf of Inspectron) on or
after July 5, 2012; in each case, until three months after such individual has
ceased to be employed by Inspectron;

 

2.3Solicit or initiate contact with any individual referenced in Section 2.2 for
the purpose of encouraging the individual to leave the employment of Inspectron
or to become employed (as an employee, independent contractor, consultant or
otherwise) by Perceptron until three months after such individual has ceased to
be employed by Inspectron; or

 



 

 

 

2.4Be a partner, shareholder, member, employee, officer, director, manager,
agent or consultant of, acquire, own or control any Entity, that does any of the
things prohibited in this Section 2; provided, however, that the ownership by
Perceptron of less than 1% of the equity securities of any publicly traded
corporation will not constitute a violation of this Section 2.

 

Not by way of limitation, but for purposes of clarification only, the parties
agree that the foregoing will not prohibit Perceptron from (i) selling or
licensing products, services or assets to any third party for use in products or
services related to Perceptron’s Industrial Business Unit (“IBU”), or (ii)
engaging in activities required or contemplated by, or expressly permitted
pursuant to, the Asset Purchase Agreement, including, but not limited to,
honoring any contractual obligations that Perceptron may retain under the
Assumed Contracts that are not fully performed by Inspectron in a timely manner.

 

3.Covenants by Inspectron. Inspectron will not, during the Term (as defined in
Section 4), directly or indirectly, without the prior written consent of
Perceptron:

 

3.1Engage in any activity that competes with the operations of the IBU Business
conducted in any and all geographic areas in the world in which the IBU Business
is conducted as of the date hereof.  For purposes of this Agreement, an Entity
shall be deemed to be in “competition” with the IBU Business if it involves the
design, development, manufacture, sale or servicing of machine vision sensors
and systems utilizing electro-optical techniques or component parts utilized in
such sensors or systems; provided that Inspectron engaging in the CBU Business
shall not be deemed to be in competition with the IBU Business;

 

3.2Use any intellectual property licensed from Perceptron under or in connection
with the Asset Purchase Agreement to offer for sale any products or services
offered for sale by the IBU Business as of the date of this Agreement or during
the three-year period prior to the date hereof;

 

3.3Hire (as an employee, independent contractor, consultant or otherwise) any
individual (a) who was employed by Perceptron (or was otherwise engaged to
perform a majority of their services for or on behalf of Perceptron) during the
one-year period prior to the Closing (other than the CBU Employees), or (b)
employed or hired by Perceptron (or otherwise engaged to perform a majority of
their services for or on behalf of Perceptron) on or after the Closing Date; in
each case, until three months after such individual has ceased to be employed by
Perceptron;

 

3.4Solicit or initiate contact with any individual referenced in Section 3.3 for
the purpose of encouraging the individual to leave the employment of Perceptron
or to become employed (as an employee, independent contractor, consultant or
otherwise) by Inspectron until three months after such individual has ceased to
be employed by Perceptron; or

 



2

 

 

3.5Be a partner, shareholder, member, employee, officer, director, manager,
agent or consultant of, acquire, own or control any Entity, that does any of the
things prohibited in this Section 3; provided, however, that the ownership by
Inspectron of less than 1% of the equity securities of any publicly traded
corporation will not constitute a violation of this Section 3.

 

4.Term. The “Term” will begin on the Closing Date under the Asset Purchase
Agreement and expire on the second anniversary of the Closing Date.

 

5.Reasonable Restrictions. The parties acknowledge and agree that the duration,
activities restricted and geographic scope of the provisions set forth in this
Agreement are reasonable, and are reasonably necessary to protect their
respective businesses and goodwill, as applicable.  If any court determines that
the duration, activities restricted or geographic scope, or any combination
thereof, are unreasonable and that such provision is to that extent
unenforceable, the Parties agree that the provision shall remain in full force
and effect for the greatest time period, with respect to the broadest type of
activities described, and in the greatest geographic area that would not render
it unenforceable.

 

6.General Provisions

 

6.1Specific Performance. Each party acknowledges that the other party will be
irreparably harmed in the event of a breach or threatened breach of the
provisions of this Agreement. In the event of a breach or threatened breach, the
aggrieved party will be entitled to an injunction, without posting of bond,
restraining the breaching party from engaging in any of the activities
prohibited by the Agreement, whether such activities actually have been engaged
in or are threatened. Nothing herein will be construed as prohibiting a party
from pursuing any other available remedies at law or in equity for such breach
or threatened breach, including the recovery of damages.

 

6.2Severability. If any term, covenant, condition or provision of this
Agreement, or the application thereof to any party or circumstance, is to any
extent held invalid or unenforceable by a judicial order, the remainder of this
Agreement or application of such term or provision to parties or circumstances
other than those as to which it is held invalid or unenforceable will not be
affected thereby and each term, covenant, condition or provision of this
Agreement will be valid and be enforced to the fullest extent permitted by law.
The invalid or unenforceable provision will be curtailed, limited or eliminated
only to the extent necessary to remove such invalidity or unenforceability with
respect to the applicable law as it will then be applied.

 

6.3Binding Effect. Inspectron may assign its rights and obligations under this
Agreement, provided that (i) Inspectron will remain liable to Perceptron for
Inspectron’s obligations under this Agreement, the Asset Purchase Agreement,
including for the breach of any such obligations by the assignee and (ii) the
assignee assumes and agrees to perform all of Inspectron’s obligations under
this Agreement and the Asset Purchase Agreement. Perceptron may assign its
rights and obligations under this Agreement, provided that (i) Perceptron will
remain liable to Inspectron for Perceptron’s obligations under this Agreement,
the Asset Purchase Agreement, including for the breach of any such obligations
by the assignee and (ii) the assignee assumes and agrees to perform all of
Perceptron’s obligations under this Agreement and the Asset Purchase Agreement.
Subject to the foregoing, this Agreement will be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.

  

3

 

 

6.4Headings; Drafting. The headings used in this Agreement are intended for
convenience of reference only. The headings will not be considered to have any
substantive significance or to define, limit or enlarge the scope or meaning of
this agreement or any provision hereof. This Agreement is deemed to have been
drafted jointly by the parties and, accordingly, any ambiguous provision will
not be resolved in favor of one party on the basis that the other party drafted
the ambiguous provision.

 

6.5Jurisdiction and Venue. If either party brings legal action against the other
party to enforce or declare the terms of this Agreement, the party will initiate
the legal action in the U.S. District Court for the Eastern District of Michigan
or in the circuit court of the State of Michigan, in Washtenaw County, and the
legal action will thereafter be adjudicated exclusively within such court. Each
party submits to the exclusive jurisdiction of the federal and state courts as
specified above. Each of the parties further agrees that service of any process,
summons, notice or document by U.S. registered mail to such party’s respective
address set forth in the attached Schedule of Notice Address (or such changed
address as provided in Section 6.11 Notices below) shall be effective service of
process for any action, suit or proceeding with respect to any matters to which
it has submitted to jurisdiction in this Section 6.5. Each of the parties
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in such courts and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. During any time that litigation is pending between the
parties, any new legal action between the parties will be initiated and
adjudicated in the same state or federal court in which the litigation is
already pending, regardless which party initiates the new legal action and, to
the extent permitted, shall be consolidated with the pending litigation.

 

6.6Governing Law. This Agreement will be governed by and interpreted in
accordance with the substantive laws of the State of Michigan without regard to
conflicts of laws principles that would require the application of the law of
any other jurisdiction.

 

6.7Attorney’s Fees. If a suit, action, or other proceeding of any nature
whatsoever (including any proceeding under the U.S. Bankruptcy Code) is
instituted to enforce or interpret any provision of this Agreement or in
connection with any dispute hereunder, the party which substantially prevails
will be entitled to recover such amount as the court may adjudge reasonable as
attorney’s fees and all other fees, costs, and expenses of litigation at trial
or any appeal or review, in addition to all other amounts provided by law.

 



4

 

 

6.8Entire Agreement. This Agreement, together with the Asset Purchase Agreement
and the other agreements and instruments referenced therein, contains the entire
agreement with respect to the matters contemplated by this Agreement and
supersedes all prior oral and written agreements among the parties with respect
to such matters.

 

6.9Amendment. This Agreement may not be modified or amended except by a written
agreement signed by an officer of each party.

 

6.10Waiver. Failure of any party to complain of any act or omission on the part
of any other party in breach or default of this Agreement, no matter how long
the same may continue, will not be deemed to be a waiver by the party of its
rights hereunder. No waiver by any party at any time, express or implied, of any
breach of any provision of this Agreement will be deemed a waiver of a breach of
any other provision of this Agreement or a consent to any subsequent breach of
the same or other provisions.

 

6.11Notices. Any notice required or permitted to be given under this Agreement
will be in writing and will be deemed duly given if sent by (i) facsimile
transmission and mailed as indicated on the attached Schedule of Notice
Addresses (unless such address has changed by prior written notice); or (ii)
mailed, sent by overnight courier or delivered personally as indicated on the
attached Schedule of Notice Addresses (unless such address have been changed by
prior written notice). Delivery will be deemed effective on the first business
day after the date on which the facsimile is successfully transmitted, or the
notice is received in the case of any other notice. A party may change its
mailing address and/or fax number by providing written notice to the other
party.

 

6.12Delays. Neither party will incur any liability for any delay in performance
which results from power failure, energy shortage, act of God, act of
governmental authority, act of a public enemy or of war, terrorist attack, riot,
fire, flood, civil commotion, insurrection, labor difficulty (including without
limitation, strike, boycott, or other work stoppage or slowdown), severe or
adverse weather condition, act of subcontractors or suppliers or other cause
beyond the party’s control.

 

6.13Counterparts. This Agreement may be executed in any number of counterparts,
all of which together will constitute one and the same agreement, and it may be
executed by facsimile signature.

 



5

 

 

6.14Further Assurances. From time to time, upon request of either party, the
other party will execute, acknowledge, and deliver such documents and undertake
such actions as may be reasonably requested in order to fulfill its obligations
under this Agreement.

 

 

 

  Perceptron, Inc.                     By: /s/ David W. Geiss     David W. Geiss
    Vice President, General Counsel                     Inspectron, Inc.        
            By: /s/ Richard Price     Richard Price     President

 



6

 

 

SCHEDULE OF NOTICE ADDRESSESS

 

If to Perceptron: Perceptron, Inc.   47827 Halyard Drive   Plymouth, Michigan
48170   Attention: Harry T. Rittenour   President and CEO   Facsimile: 734
414-4800       With copies to:   Perceptron, Inc.   47827 Halyard Drive  
Plymouth, Michigan 48170   Attention: David W. Geiss   Vice President and
General Counsel   Facsimile: 734 414-4800         If to Inspectron: Inspectron,
Inc.   2159 Applebrook Drive   Commerce Township, Michigan 48382   Attention:
Richard Price   Facsimile:       With copies to:   Butzel Long   150 West
Jefferson   Detroit, MI 48226   Attention: Justin G. Klimko   Facsimile No.: 313
225 7080

 



7

 

 